

117 S1634 IS: FDA Review of Efficacy of EERW Double-Blinds of Opioids Act
U.S. Senate
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1634IN THE SENATE OF THE UNITED STATESMay 13, 2021Mr. Manchin (for himself and Mr. Braun) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo require the Food and Drug Administration to determine whether to permit the use of enriched enrollment randomized withdrawal methodology with respect to clinical trials.1.Short titleThis Act may be cited as the FDA Review of Efficacy of EERW Double-Blinds of Opioids Act or the FREED of Opioids Act.2.Consideration of enriched enrollment randomized withdrawal methodology(a)In generalNot later than 2 years after the date of enactment of this Act, the Secretary of Health and Human Services (referred to in this section as the Secretary), acting through the Commissioner of Food and Drugs, shall convene a meeting of the Anesthetic and Analgesic Drug Products Advisory Committee and the Drug Safety and Risk Management Advisory Committee of the Food and Drug Administration to vote on whether to permit the use of the enriched enrollment randomized withdrawal methodology in clinical trials of drugs, including opioid drugs. In conducting such review, the Secretary shall consider the report issued by the National Academy of Sciences under subsection (c). (b)PresentationsIf the Secretary allows for formal presentations in support of the use of the enriched enrollment randomized withdrawal methodology at the meeting described in subsection (a), the Secretary shall also allow for equal time at such meeting for presentations that are critical of such methodology.(c)NAS study and reportThe Secretary shall seek to enter into a contract with the National Academy of Sciences under which the National Academy—(1)conducts a study on the effectiveness of enriched enrollment randomized withdrawal methodology in demonstrating the efficacy of opioid drugs in treating chronic pain; and(2)not later than 1 year after the date of enactment of this Act, submits a report on such study to the Secretary.